Citation Nr: 0526000	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Reno, Nevada



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for valvular heart disease, to include heart 
murmur, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material 
evidence was submitted to reopen a previously denied and 
final claim of entitlement to service connection for valvular 
heart disease.  Appeal to the Board was perfected.

In April 2005, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in Las 
Vegas, Nevada.  The hearing transcript is of record.


FINDINGS OF FACT

1.  In a May 1959 rating decision, the Lubbock, Texas, RO 
denied an original claim of entitlement to service connection 
for valvular heart disease.  The veteran was notified of this 
decision and of appeal rights in May 1959, but did not appeal 
the denial.

2.  In two letters sent to the veteran in September 1959 and 
October 1962, the Los Angeles, California, RO advised the 
veteran that the previously denied claim of entitlement to 
service connection for valvular heart disease remains denied.  
The veteran took no further action on the claim until April 
2003, when he petitioned to reopen the same claim.

3.  Evidence submitted since October 1962, with regard to the 
issue of entitlement to service connection for valvular heart 
disease, is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The October 1962 RO confirmation of prior denial of 
service connection for valvular heart disease is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2004).

2.  New and material evidence has been received since October 
1962 with respect to the claim of entitlement to service 
connection for valvular heart disease, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for valvular heart disease, it is the Board's 
conclusion that VCAA does not preclude the Board from now 
adjudicating this specific issue.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim and granting the claim only to this extent, which, 
at this point, poses no risk of prejudice to him.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final unless the veteran initiates further review by 
expressing disagreement with the denial within one year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in April 2003.  Service connection for valvular 
heart disease initially was denied in a May 1959 rating 
decision issued by the Lubbock, Texas, RO.  The veteran was 
notified of this decision and of appeal rights in May 1959.  
He did not initiate appeal of this decision.  Subsequently, 
the Los Angeles, California, RO notified the veteran of the 
ongoing denial of service connection for valvular heart 
disease via two letters dated in September 1959 and October 
1962.  The claims folder reflects no further communication 
from the veteran concerning his valvular heart disease claim 
until April 2003, when he petitioned the Reno, Nevada, RO to 
reopen the same claim.  After the RO denied the claim in 
August 2003, the veteran perfected an appeal to the Board.

Based upon the above, with no initiation of appeal as to the 
original denial or subsequence notice of continuing denial, 
the October 1962 RO communication to the veteran essentially 
confirming prior denial of the claim is the last final 
denial.  It is the operative rating action for the purposes 
of determining whether new and material evidence has been 
submitted thereafter.

Evidence added to the record since October 1962 include 
private medical records and VA outpatient treatment records 
concerning treatment and testing for various ailments dated 
within the last several years.  These records are new in the 
sense that they were not of record as of October 1962.

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, present a 
reasonable possibility of substantiating the claim.  On the 
one hand, this does not present a particularly onerous 
standard for the veteran.  However, the evidence must be 
carefully reviewed to determine whether, even if new in the 
sense that they document more contemporaneous treatment for 
the claimed disorder, which appears to be the case here, it 
is not cumulative or redundant or "old" evidence and 
relates to an unestablished fact necessary to substantiate 
the claim.  

Here, the Board finds that the new evidence does rise to the 
level of materiality consistent with the governing "new and 
material evidence" standard.  In this connection, it is 
probative that a key basis for denial of the original 
valvular heart disease claim in 1959 was that then-
contemporaneous medical examination results, obtained shortly 
after discharge from active duty (less than one year before, 
within the one-year presumptive period - see 38 C.F.R. §§ 
3.307, 3.309) revealed inactive valvulitis.  See October 1958 
service medical record documenting a diagnosis of rheumatic 
valvulitis, inactive, with aortic valve deformity.  Thus, an 
important concern in this case is whether new evidence is 
contrary to prior basis for denial - lack of active, present 
heart disease.  It is noted that current manifestation of an 
active disease or disorder is a key criterion for service 
connection.  38 C.F.R. 
§ 3.303 (2004).   

The new records seem to indicate that the veteran does now 
have some type of cardiovascular disease, or at least that 
there is medical basis for the proposition that a current 
cardiovascular disorder might be manifested.  See December 
2000 VA medical record documenting the performance of an 
echocardiogram and determination of, among other things, 
diastolic dysfunction; October - November 2000 VA medical 
records documenting a finding of heart murmur.  See also 
older VA medical record (1993) documenting the performance of 
what apparently was a cardiovascular stress test.  

In light of the foregoing, the Board finds that new evidence 
pertinent to the issue of service connection for valvular 
heart disease has been added to the record.  These records 
present evidence that rises to the level of materiality 
consistent with the 38 C.F.R. § 3.156(a)(2004) standard to 
permit reopening of the claim.  

Having reopened the claim, the Board has reviewed the entire 
record, including all old evidence, to determine whether it 
presents sufficient evidentiary bases to permit a decision on 
the merits of the reopened claim.  It does not.  Further 
evidentiary development is warranted, and specific bases for 
such development are discussed below, in the REMAND section 
of this decision.
 

ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for valvular heart disease having been received, the claim is 
reopened.  The claim is granted only to this extent.  


REMAND

Having reopened the previously denied and final claim of 
entitlement to service connection for valvular hear disease 
and having reviewed the entire record below, the Board finds 
that additional evidentiary development in the form of a VA 
compensation and pension medical (C&P) examination is 
warranted, after obtaining any additional, relevant missing 
records, before the reopened claim can be adjudicated on its 
merits.  A remand would ensure that due process rights, 
including those associated with VCAA duty to assist, are met.

The reopened claim is therefore REMANDED for the following 
actions, after which the RO should undertake de novo review 
of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.  Or he 
should identify any new source(s) of 
records pertinent to the claim but not 
currently reflected in the claims file.  
Assist the veteran in obtaining any such 
records consistent with VCAA.  Associate 
any records obtained with the claims 
folder.    

2.  It is noted that the veteran reported 
in April 2005 that he was treated for 
"infection" sometime between 1975 and 
1985 by a "Dr. Cobletz," a private 
doctor in Nevada, who reportedly is 
deceased.  Ask the veteran whether by 
"infection" he means that he was 
treated by this doctor for a 
cardiovascular-related problem.  If so, 
the Board is of the opinion that VA 
should make a reasonable attempt to 
obtain this doctor's records, even though 
the Board acknowledges that records of 
treatment decades ago might no longer be 
available.  The veteran should be 
notified that he is free to submit any 
records of such treatment if he finds 
that he has them while the case is on 
remand status.

3.  In February 2005, the veteran 
reported receiving treatment from Dr. R. 
Colquitt (private doctor) for chest pain 
and/or infection.  The record reflects 
that an attempt was made to obtain this 
doctor's records.  On remand, follow-up 
action should be undertaken to obtain 
these records.  Associate any such 
records obtained with the claims file.  

4.  After completing the above, and 
obtaining as many of the missing records 
as is reasonably possible consistent with 
the above remand directives, schedule the 
veteran for a VA C&P examination by a 
medical doctor, preferably a 
cardiologist, to examine the veteran and 
then issue a written report addressing 
the following:   

The physician should (a) render a 
specific diagnosis of what valvular heart 
disease or other cardiovascular disease, 
if any, the veteran currently has; and 
(b) for each diagnosis, indicate whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability greater than 
50 percent), or less likely than not (by 
a probability less than 50 percent) that 
each such disorder is related to active 
service, and more specifically, to the 
heart murmur noted in service.     

The veteran's claims folder, which should 
include a complete copy of this remand 
order and all service medical records, 
should be made available to the examiner.  

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.  

5.  Finally, the Board notes that private 
medical treatment records apparently were 
added to the claims file after the 
issuance of the March 2004 Statement of 
the Case.  These records appear to be 
related to treatment unrelated to the 
claim on appeal, but, on remand, the RO 
should carefully review these new records 
and they should be discussed, along with 
other evidence of record, to the extent 
warranted in a Supplemental Statement of 
the Case if, after the completion of all 
development directed in this remand 
order, the RO determines, de novo, that a 
favorable resolution of the claim is not 
in order.  Give the veteran and his 
representative, if any representation is 
in effect while the case is on remand 
status, an appropriate amount of time to 
respond to it.  Thereafter, the claim 
should be directed to the Board, if in 
order.  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


